Mr. Justice Waterman delivered the opinion of the Court. The transcript of the proceedings before the justice of the peace is as follows: “Exhibit A. Before E. T. Glennon, Justice of the Peace. State of Illinois, ) Cook County. ) ’ W. E. Brown ) v. y Assumpsit. Demand, $200. James C. Owens.) March 9, 1893, summons ordered and issued to Constable Ralsten, returnable March 17, 1893, at one o’clock, p. m., and on the 14th day of March, 1893, returned by said constable indorsed as follows: ‘ Served the within by reading the same to the within named defendant, James 0. Owens, in my county, this 14th day of March, 1893. John Balsten, Constable.’ March 17, 1893, case called. Continued to March 22, 1893, at one o’clock, p. m. March 22, 1893, case called at time set. Plaintiff appears not. Defendant present, and on defendant’s motion case dismissed at plaintiff’s costs.” It is insisted by appellee that the dismissal by the justice of the suit, at plaintiff’s costs, was not a judgment from which an appeal could be taken, and that therefore the County Court obtained no jurisdiction by the appeal taken to it. The justice certainly rendered judgment against the plaintiff for costs, and from such judgment an appeal could be taken. The action of the justice was in accordance with Sec. 33 of the statute concerning justices and constables. The 62d section of the act concerning justices of the peace, provides that appeals from judgments of justices of the peace shall be granted in all cases except on judgment confessed. A dismissal for want of prosecution is a judgment. Reiman v. Ater, 88 Ill. 299; Cohen v. Moore, 59 Ill. App. 396. A much less degree of technicality and formality is required in the judgments of justices of the peace and other inferior courts than is exacted in respect to the judgments of the courts of record. In the case of judgments of the former order, it is generally held sufficient if the books and papers disclose with reasonable certainty that the judgment was in fact rendered for one of the parties, and for what amount, or even that a verdict was returned, on which no judgment was actually entered. 1 Black on Judgments, Sec. 115. Ho particular form is required in the proceedings of an inferior court to render its order a judgment. It is sufficient if it is final, and the party may be injured. Johnson v. Gillett, 52 Ill. 358; Brendon v. Shinkle, 89 Ill. 604; Madison Co. v. Rutz, 63 Ill. 65. The bond filed upon the appeal sufficiently identified the judgment entered by the justice from which the appeal was taken. The order of the Circuit Court is reversed.